Citation Nr: 1032012	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  04-42 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for hearing 
loss prior to July 6, 2005.

2.  Entitlement to a disability rating greater than 30 percent 
for hearing loss between July 6, 2005, and June 1, 2009.

3.  Entitlement to a compensable disability rating for hearing 
loss effective June 1, 2009.

4.  Entitlement to a disability rating greater than 40 percent 
prior to September 1, 2010, and greater than 20 percent 
thereafter for residuals of low back strain.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to February 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which assigned a 20 percent rating for low back strain 
effective January 28, 2004, and denied the Veteran's claim for a 
compensable disability rating for hearing loss.  A Travel Board 
hearing was held at the RO in June 2009 before the undersigned 
Veterans Law Judge and a copy of the hearing transcript has been 
added to the claims file.

In August 2005, the RO assigned a 40 percent rating for low back 
strain effective January 28, 2004, and a 30 percent rating for 
hearing loss effective July 6, 2005.  This decision was issued to 
the Veteran and his service representative in September 2005.  In 
October 2008, the RO proposed to reduce the disability rating 
assigned for service-connected hearing loss from 30 percent to 
zero percent.  In April 2009, the RO implemented the proposed 
reduction and assigned a zero percent rating for hearing loss 
effective June 1, 2009.

In September 2009, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

The Board notes that, in March 2010, the RO proposed to reduce 
the disability rating assigned for service-connected low back 
strain from 40 percent to 20 percent.  In May 2010, the RO 
implemented this proposed reduction and assigned a 20 percent 
rating for low back strain effective September 1, 2010.

The Board notes that, in Rice v. Shinseki, the United States 
Court of Appeals for Veterans Claims (Court) recently held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  

The record in this case indicates that the Veteran has asserted 
that he is not employable by reason of his service-connected 
disabilities.  The Board notes that the RO previously had denied 
the Veteran's TDIU claim in May 2006 and in September 2008.  The 
Veteran did not initiate an appeal with respect to either of 
these rating decisions.  In light of Rice, this claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED again to the RO/AMC.  The issues of entitlement to a 
disability rating greater than 40 percent prior to September 1, 
2010, and to a disability rating greater than 20 percent 
thereafter for residuals of low back strain, and entitlement to a 
compensable disability rating effective June 1, 2009, for hearing 
loss, also are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO/AMC.  VA will notify the Veteran 
if further action is required on his part.





FINDINGS OF FACT

1.  The competent medical evidence shows that, prior to July 6, 
2005, the Veteran's hearing loss in the left ear was evaluated at 
a level of Roman numeral V and his hearing loss in the right ear 
was evaluated at a level of Roman numeral I.

2.  The competent medical evidence shows that, between July 6, 
2005, and June 1, 2009, the Veteran's hearing loss in the left 
ear was evaluated at a level of Roman numeral X and his hearing 
loss in the right ear was evaluated at a level of Roman numeral 
IV.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating prior to 
July 6, 2005, for hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
4.86, Tables VI, VIA, and VII, and Diagnostic Code (DC) 6100 
(2009).

2.  The criteria for a disability rating greater than 30 percent 
between July 6, 2005, and June 1, 2009, for hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.85, 4.86, Tables VI, VIA, and VII, and DC 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a March 2004 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence showing that his service-connected 
hearing loss had worsened.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting an increased rating for hearing loss.  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Additional notice of the five elements of a service-connection 
claim was provided in March 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the March 2004 letter was issued to the 
appellant and his service representative prior to the May 2004 
rating decision which denied the benefits sought on appeal; thus, 
this notice was timely.  Any defect in the timing or content of 
the notice provided to the Veteran and his service representative 
has not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
Although the Veteran testified before the Board in June 2009 that 
he had filed for Social Security Administration (SSA) disability 
benefits, SSA subsequently notified the RO in January 2010 that, 
in fact, the Veteran had not filed for disability benefits and no 
records were available for review.  The Veteran subsequently 
reported to the RO that he had not filed for SSA disability 
benefits, contradicting his earlier Travel Board hearing 
testimony.  The RO subsequently determined in a February 2010 
formal finding that there were no SSA records available for 
review.

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) 
requires that the Veterans Law Judge (VLJ) who conducts a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the hearing, the VLJ noted 
the basis of the prior determination and noted the element of the 
claim that was lacking to substantiate the claim for benefits.  
The VLJ specifically noted the issue as entitlement to an 
increased evaluation for hearing loss rated at zero percent 
disabling prior to July 6, 2005, as 30 percent disabling prior to 
June 1, 2009, and as zero percent disabling thereafter.  The 
representative and the VLJ then asked questions to ascertain 
whether the Veteran's disability had worsened since his prior 
evaluation.  In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  The representative specifically 
asked the Veteran about any treatment of the Veteran's hearing 
loss.  He ascertained that the Veteran had received recent VA 
outpatient treatment for this disability and the Board 
subsequently reviewed the claims file to ensure that those 
records were included.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claim for benefits.  The Veteran's 
representative and the VLJ asked questions to draw out the 
Veteran's current level of disability, the only element of the 
claim in question.  As such, the Board finds that, consistent 
with Bryant, the VLJ complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that any error in notice provided during 
the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which address 
the current nature and severity of his service-connected hearing 
loss.  The Veteran reported in March 2004 that his service-
connected hearing loss was markedly worse and accompanied by some 
lightheadedness and loss of equilibrium.  After completing 
audiology testing of the Veteran in July 2005, the VA examiner 
concluded that the Veteran's employment, social, and daily 
activity functioning would not be adversely affected by his 
hearing loss.  This VA examiner also determined in May 2006 that 
the Veteran's hearing loss would not render him unemployable and 
he could be employed gainfully with amplification, assistive 
technology, or vocational rehabilitation.  These examination 
reports address the impact of the Veteran's hearing loss on his 
daily functioning as necessary at least prior to June 1, 2009.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In summary, VA 
has done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that his service-connected hearing loss is 
more disabling than currently evaluated.  He testified in June 
2009 that his hearing loss affected him every day, making it 
difficult to hear conversations with others, including his wife.  
He also testified that he wore hearing aids in both ears.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

The Veteran's service-connected hearing loss currently is 
evaluated as zero percent disabling (non-compensable) prior to 
July 6, 2005, and as 30 percent disabling between July 6, 2005, 
and June 1, 2009, under 38 C.F.R. § 4.85, DC 6100.  See 38 C.F.R. 
§ 4.85, DC 6100 (2009).

Diagnostic Code (DC) 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of tables 
found in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  Under Table VI, a Roman numeral designation (I 
through XI) for hearing impairment is found based on a 
combination of the percent of speech discrimination scores and 
the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA 
will be used, which assigns a Roman numeral designation solely on 
the puretone threshold average, when the examiner certifies that 
use of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c).  The puretone threshold 
average is the sum of the puretone threshold at 1000, 2000, 3000 
and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA are 
combined using Table VII to find the percentage evaluation to be 
assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or Table 
VIA in determining the appropriate numeric designation when there 
are exceptional patterns of hearing impairment.  The regulation 
is applicable where testing shows that the Veteran had puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 or 
more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.

The Board finds that the preponderance of the evidence is against 
assigning a compensable disability rating prior to July 6, 2005, 
and a disability rating greater than 30 percent prior to June 1, 
2009, for hearing loss.  Prior to July 6, 2005, the Veteran's 
service-connected hearing loss was not compensably disabling.  On 
VA audiology examination in March 2004, the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
50
80
80
LEFT
15
30
90
105+
105+

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 80 percent in the left ear.  
The audiologist concluded that the Veteran had normal hearing in 
the right ear from 250-1500 Hertz sharply falling to a severe 
high frequency sensorineural loss.  The audiologist also 
concluded that the Veteran had hearing within normal limits to a 
mild loss from 250-1500 Hertz precipitously falling to a profound 
high frequency sensorineural hearing loss.  On VA ENT examination 
in March 2004, the Veteran complained of some lightheadedness and 
sense of disequilibrium associated with his hearing problems.  He 
also reported a history of markedly diminished hearing over the 
past several years.  Otologic examination was unremarkable.  The 
ENT examiner noted the presence of bilateral high frequency 
sensorineural hearing loss.  The diagnoses included bilateral 
high frequency sensorineural hearing loss.

The assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The medical evidence shows that, on VA examination in 
March 2004, the Veteran's right ear hearing loss was assigned a 
Roman numeral of I and the left ear hearing loss was assigned a 
Roman numeral of V.  This equates to a 0 percent rating for 
hearing loss under Table VI.  See 38 C.F.R. § 4.85, Tables VI, 
VII.  Neither of the examiners who saw the Veteran in March 2004 
certified that use of speech discrimination test was not 
appropriate.  The Board recognizes that there is an indication in 
March 2004 of an exceptional pattern of hearing impairment in the 
Veteran's left ear.  Thus, the Veteran's left ear hearing loss 
would be assigned a Roman numeral of VIII under Table VIA.  See 
38 C.F.R. §§ 4.85, 4.86(b), Table VIA.  This still equates to a 
0 percent rating for hearing loss, however.  See 38 C.F.R. 
§ 4.85, Tables VI, VII.  The Veteran has not identified or 
submitted any evidence showing that his service-connected hearing 
loss was compensably disabling prior to July 6, 2005.  Thus, the 
Board finds that the criteria for a compensable disability rating 
prior to July 6, 2005, for hearing loss are not met.  

The Veteran also is not entitled to a disability rating greater 
than 30 percent between July 6, 2005, and June 1, 2009.  On VA 
examination on July 6, 2005, the Veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
75
85
LEFT
20
45
105
105+
105+

Speech audiometry revealed speech recognition ability of 
80 percent in the right ear and of 36 percent in the left ear.  
The audiologist stated that the Veteran had normal to severe 
sensorineural hearing loss in the right ear and normal to 
profound sensorineural hearing loss in the left ear.  On VA ENT 
examination in July 2005, it was noted that the Veteran's 
audiogram had shown bilateral high frequency sensorineural 
hearing loss, significantly worse in the left ear than in the 
right ear.  The VA ENT examiner stated that the Veteran's current 
employment, social, and daily activity functioning should not be 
affected adversely by his service-connected hearing loss.  The 
diagnoses included bilateral high frequency sensorineural hearing 
loss.

On VA audiology examination in May 2006, the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
75
LEFT
20
35
90
105+
105+

Speech audiometry revealed speech recognition ability of 
84 percent in each ear.  The audiologist stated that the 
Veteran's hearing was within normal limits from 250-1000 Hertz, 
sloping to a mild to severe sensorineural hearing loss from 2000-
8000 Hertz in the right ear.  He also stated that the Veteran's 
hearing was within normal limits from 250-500 Hertz, sloping to a 
mild to profound sensorineural hearing loss from 1000-8000 Hertz 
in the left ear.  The audiologist stated that the Veteran's 
hearing loss would not render him unemployable and he could 
achieve gainful employment with amplification, assistive 
technology, or vocational rehabilitation.  

The Board notes again that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann, 3 Vet. 
App. at 349.  On VA examination in July 2005, the Veteran's right 
ear hearing loss was assigned a Roman numeral of IV and the left 
ear hearing loss was assigned a Roman numeral of X.  This equates 
to a 30 percent rating for hearing loss under Table VI.  See 
38 C.F.R. § 4.85, Tables VI, VII.  In March 2006, the Veteran's 
right ear hearing loss was assigned a Roman numeral of II and the 
left ear hearing loss was assigned a Roman numeral of IV.  This 
equates to a 0 percent rating for hearing loss under Table VI.  
Id.  Neither of the examiners who saw the Veteran in July 2005 
and March 2006 certified that use of speech discrimination test 
was not appropriate and there is no indication of an exceptional 
pattern of hearing impairment such that 38 C.F.R. § 4.85, 
Table VIA, should be used.  See 38 C.F.R. §§ 4.85, 4.86, 
Table VIA.  The Veteran has not identified or submitted any 
evidence demonstrating his entitlement to a disability rating 
greater than 30 percent between July 6, 2005, and June 1, 2009, 
for service-connected hearing loss.  In summary, the Board 
determines that the criteria for a disability rating greater than 
30 percent between July 6, 2005, and June 1, 2009, for hearing 
loss are not met.


ORDER

Entitlement to a compensable disability rating for hearing loss 
prior to July 6, 2005 is denied.

Entitlement to a disability rating greater than 30 percent 
between July 6, 2005, and June 1, 2009, for hearing loss is 
denied.


REMAND

The Veteran has contended that his service-connected hearing loss 
is more disabling than currently evaluated.  As discussed above, 
the Board has found that the criteria for an increased rating for 
hearing loss are not met at any time prior to June 1, 2009.  The 
Board notes that, in the April 2009 rating decision, the RO 
implemented the rating reduction from 30 to 0 percent for hearing 
loss effective June 1, 2009, was based on the Veteran's January 
2009 VA examination.  Unfortunately, a review of the claims file 
shows that the January 2009 VA examination did not address the 
functional impact of the Veteran's hearing loss.  The Court has 
held that VA audiology examinations must address the functional 
impact of any service-connected hearing loss.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Because the Veteran's 
January 2009 VA audiology examination was the basis for the 
rating reduction for hearing loss and did not include any 
findings concerning the functional impact of his hearing loss, 
and in light of Martinak, this examination report must be 
returned as inadequate.  See 38 C.F.R. § 4.2 (2009).  Given the 
length of time which has elapsed since this examination, the 
Board finds that, on remand, the Veteran should be scheduled for 
updated examination which addresses the current severity of his 
service-connected hearing loss and discusses the functional 
impact of this disability.

The Veteran also has contended that his service-connected low 
back strain is more disabling than currently evaluated.  His VA 
treating physician submitted additional treatment records in 
support of this claim along with a letter describing the 
Veteran's low back symptomatology in May 2010.  Unfortunately, 
this evidence was submitted without a waiver of RO jurisdiction 
and was not reviewed by the RO before it certified the Veteran's 
appeal to the Board in July 2010.  Accordingly, remand is 
required.  38 C.F.R. § 20.1304(c) (2009).

As noted in the Introduction, the Veteran essentially has 
contended that he is unemployable as a result of his service-
connected disabilities.  The Veteran's most recent TDIU claim was 
denied by the RO in a September 2008 rating decision and was not 
appealed.  The Veteran filed a new TDIU claim in March 2010 when 
he contended in a statement that his service-connected 
disabilities had prevented him from working since 1977.  The 
Board notes that, although the Veteran has been advised of the 
requirements for substantiating a TDIU claim, he currently does 
not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 
(2009).  Adjudication of the Veteran's claim for a compensable 
disability rating for hearing loss effective June 1, 2009, also 
may impact his entitlement to a TDIU.  Given the Veteran's 
contentions, and in light of Rice, the Board finds that, on 
remand, the RO should  re-adjudicate his TDIU claim, including on 
an extraschedular basis as appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
examination to determine the current nature 
and severity of his service-connected hearing 
loss.  All appropriate testing should be 
conducted.  The examiner must describe fully 
the functional impact of the Veteran's 
service-connected hearing loss in the 
examination report.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).

2.  The Veteran also should be scheduled for 
an examination to determine the effects of 
his residuals of a low back strain and/or  
hearing loss on his ability to obtain and 
maintain employment.  The examiner is asked 
to obtain a complete occupational history 
from the Veteran, if possible, and to provide 
an opinion as to whether, following a review 
of the claims file and physical examination 
of the Veteran, the Veteran's service-
connected residuals of a low back strain 
and/or hearing loss, alone or in combination, 
render him unable to secure or follow a 
substantially gainful occupation (more than 
marginal employment).  A complete rationale 
must be provided for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's 
increased rating claim for low back strain, 
his claim for a compensable disability rating 
effective June 1, 2009, for hearing loss, and 
his TDIU claim, including on an 
extraschedular basis.  If the benefits sought 
on appeal remains denied, the Veteran and his 
service representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


